In an action to foreclose a mortgage, the defendants Haralabos Livadiotakis and Mirage Construction Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated October 5, 2001, as deemed the plaintiffs’ motion for summary judgment to be a motion for a discontinuance, nunc pro tunc, and discontinued the action *512commenced under Index No. 5707/97 insofar as asserted against them, and reinstated a judgment of foreclosure and sale dated August 9, 1999, under Index No. 48357/97 insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in reinstating the judgment of foreclosure and sale dated August 9, 1999, entered under Index No. 48357/97 insofar as asserted against the appellants Haralabos Livadiotakis and Mirage Construction Corp. The appellants failed to comply with the Supreme Court’s prior conditional order and did not proffer a reasonable excuse for such failure.
The appellants’ remaining contentions either need not be addressed or are without merit. Altman, J.P., Smith, McGinity and Crane, JJ., concur.